This appeal is prosecuted from a conviction had upon an information, and the record does not contain the affidavit required by article 431 of the Code of Criminal Procedure of 1895. This affidavit is a prerequisite to the validity of a prosecution by information, and such complaint for affidavit must be contained in the record on appeal. Wills. Crim. Stats., sec. 1999, and authorities there collated. The judgment is reversed, and the prosecution is dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.                   Decided September 14, 1895.